Citation Nr: 0213840	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-27 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder. 

2.   Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active service from April 1969 to December 
1971, and Army National Guard service from June 1979 to 
October 1988.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for anxiety and granted 
service connection for PTSD with assignment of a 10 percent 
evaluation, effective April 15, 1996, date of the claim.

While the appeal was pending the RO in a January 2000 rating 
decision granted entitlement to an increased evaluation of 30 
percent for PTSD effective from April 15, 1996, the date of 
claim or the grant of service connection.  However, since 
this was not the maximum assignable, the issue remained on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2002, after adjudicating other issues then pending 
on appeal, the Board deferred consideration of the issues of 
entitlement to service connection for anxiety and for an 
increased evaluation for PTSD pending development pursuant to 
authority granted by 67 Fed Reg. 3099 (codified at 38 C.F.R. 
§ 19.9).  Such development has been attempted, but the 
veteran has not cooperated with the attempts to develop this 
matter.  This case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran did not have good cause for failing to report 
for a VA medical examination the Board sought with respect to 
his claim of service connection for anxiety and for an 
increased rating for PTSD.

2.  The competent, probative evidence does not establish a 
link between any anxiety disorder as separate from PTSD, and 
the veteran's military service.

3.  PTSD is not productive considerable social and industrial 
impairment, or of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  An anxiety disability separate from PTSD was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.655 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 
4.132 Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records and personnel records 
reflect that he served in Vietnam with duties that included 
serving as a helicopter door gunner.  

Service medical records reflect that the veteran was treated 
in February 1970 for complaints of feeling very anxious and 
nervous for the last 4 months, with difficulty performing his 
work.  He was assessed with anxiety reaction and placed on 
Valium.  His May 1970 Class III flight physical was negative 
for any psychiatric complaints or findings.  The remainder of 
his service medical records are negative for any psychiatric 
treatment or complaints.  In May 1971 he was treated for 
injuries resulting from a helicopter crash.  

The report of a January 1972 VA examination is negative for 
any psychiatric problems.  

Review of VA outpatient treatment records from the Corpus 
Christi VA Medical Center, including records from Lubbock, 
reveals that the veteran was referred to the Vet Center with 
complaints of nightmares in May 1991.  Also in May 1991, he 
was said to have PTSD symptoms and was noted to be taking 
lithium.  He was noted to be a no show for mental health 
clinic appointments in September 1991.     

The veteran was seen in VA social services in December 1995 
for complaints of a resurgence of some old PTSD symptoms.  He 
had symptoms such as nightmares recurring and anxiety 
attacks.  He was quick to anger and had to restrain himself 
from wanting to harm others.  He was noted to be working to 
channel his energies positively to change a situation at 
work.   In January 1996, he was seen for nightmares, 
insomnia, angry outbursts and mood swings, with the current 
episodes having been active since 1995 and a previous history 
of such problems said to have last happened in 1992.  The 
history of his service and stressors in Vietnam was related.  
He underwent MMPI testing and clinical interview, and was 
shown to have test scores strongly indicative of PTSD.  A 
February 1996 social work evaluation report reveals problems 
with nightmares, flashbacks, and startle response.  Most 
recently he had complaints of irritability and periods of 
intense rage.  He indicated that he had problems with holding 
a steady job, which he attributed to his PTSD symptoms.  

He also gave a history of being fired from some jobs because 
of problems with concentration and drinking, although he 
worked for seven years at a sewage plant before he grew tired 
of the workplace conditions and quit.  He indicated that he 
began counseling at the Vet Center/VA in 1987 after he 
totaled his car while drunk.  He said that he had made one 
suicide attempt.  He also gave a history of being married 
five times, with his current marriage said to be better than 
previous ones, but that he still had problems with 
mistrusting his wife.  Regarding the prior marriages, the 
first one was said to have ended due to the wife's infidelity 
and his alcohol and drug use was said to have damaged the 
second and third marriages.  He talked to the social worker 
after the interview and indicated that most of the marriages 
may have failed due to certain physical problems he sometimes 
had.  

A March 1996 clinical record noted that the veteran was only 
able to work comfortably while alone and came to treatment 
mainly for stress.  He was noted to feel mistrust for his 
fifth wife and was recently separated, with his wife 
complaining that he isolated himself and was emotionally 
aloof.  He was diagnosed with PTSD, alcohol problems and 
marital problems.  His GAF was 52, with industrial impairment 
manifested by inability to work around people, and social 
impairment demonstrated by social isolation and aloofness in 
marriage.  Another March 1996 treatment note revealed that 
although he was separated from his wife, his job situation 
improved, with a new supervisor.  He continued to have 
nightmares, flashbacks, irritability and social isolation and 
was assessed with PTSD.  

On VA examination November 6, 1996, the veteran stated he has 
frequent flashbacks and nightmares about twice a week.  He 
had very poor sleep even when not having nightmares.  He 
slept about five hours per night.  He tried to stay away from 
crowds and loud persons, loud noises particularly bothered 
him.  He had an increased startle response and paranoid 
thoughts.  He reported frequent depression, to the point of 
feeling suicidal and the depression could last up to a couple 
of months at a time.  He gave a history of having lost a 
number of jobs due to intrusive experiences and lack of 
attention.  He also had problems with his temper, and 
sometimes could not control it and beat people up in the 
past.   He was currently working at the Naval Air station in 
Corpus Christi.  

Objective findings revealed him to be dressed casually and 
adequately groomed.  His speech was spontaneous at a regular 
rate and rhythm, and he had normal psychomotor activity.  His 
mood was mildly depressed and affect was appropriate to mood.  
His intelligence was average and his insight was good.  
Thoughts were coherent, logical and goal directed.  There was 
no flight of ideas or loose associations.  He was not 
paranoid or delusional and had no auditory or visual 
hallucinations.  The diagnosis was PTSD.  Global assessment 
of functioning score was 55, with highest level of 
functioning in the past year of 55.  

On a December 1996 follow up appointment, the veteran was 
said to be doing "fair."  His temper and tension were said 
to be better, but he still got depressed.  He was noted to 
have been divorced since September.  He still got angry 
easily.  The assessment continued to be PTSD.  

An August 1997 letter from the Vet Center in Lubbock, Texas 
states that the veteran was never seen at this particular 
facility, but indicates that the Lubbock Outpatient Clinic, 
where he was seen, forwarded his records to the Corpus 
Christi VAMC in 1991.  

By rating decision dated in February 1997, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  In a January 2000 rating decision, the RO 
granted an increased evaluation to 30 percent for PTSD, 
effective the date of original entitlement.  

In April 2002, the Board determined that additional evidence 
was needed and ordered development to be undertaken, to 
include scheduling a VA examination to ascertain the severity 
of PTSD and to determine the etiology of any anxiety shown.

In July 2002 the Board sent the veteran a letter advising him 
that he was to be scheduled for an examination, with 
notification to be sent by the VAMC.  This letter advised him 
of the consequences if he failed to report.  

This letter also informed him of the steps needed to take in 
order for VA and non-VA medical evidence to be obtained. 

In August 2002, the VAMC sent the veteran a letter advising 
him that he was to appear for a VA examination scheduled for 
September 16, 2002.  Along with the date and time, this 
letter informed him of the location where the exam was to 
take place.  Both letters from the Board and the VAMC were 
sent to the veteran's address of record.  

The veteran failed to appear at the examination scheduled for 
September 16, 2002.  He also did not reply to the Board's 
July 2002 letter.  


Criteria
Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the CAVC held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version more 
favorable to the appellant was to be applied. 

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment. A 30 percent evaluation was 
warranted for definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree." A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior. The individual had to 
be demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.



A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the Revised Version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation. If the Revised 
Version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-00.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2000).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the CAVC reaffirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  




Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.


Failure to Report for VA examinations

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(a)(b).




(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.

This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child. Individuals for whom an examination 
has been scheduled are required to report for the 
examination.

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination. 38 
C.F.R. § 3.326.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. 38 C.F.R. § 3.103(a).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  

VA has issued final regulations to implement the VCAA. VA has 
stated that the implementing regulations confer no additional 
rights than provided for in the VCAA. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).  According to Congress it was intended 
that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  Here 
there is no evidence likely available that has not been 
accounted for.  

The service and reserve medical records have been obtained, 
VA medical records have been obtained, he was afforded a VA 
PTSD examination in November 1997 and an attempt was made to 
afford him a comprehensive examination in September 2002, 
which he failed to attend.

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the file, 
including information and evidence it has obtained on behalf 
of the claimant and any VA medical examinations or medical 
opinions."

As VA noted, the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  See 66 Fed. Reg. at 45,623-45,624.  As noted 
above, the veteran failed to appear at a VA examination 
scheduled for September 2002.  He also failed to respond to 
the RO's July 2002 letter that specifically advised him as to 
what development steps it would be taking and what steps he 
should take to assist in obtaining pertinent evidence.

The CAVC has held that the "duty" to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In implementing the VCAA, VA provided in section 
3.159(c)(1) that it will make reasonable efforts to help a 
claimant obtain relevant records from non-Federal-agency 
sources and relevant records in the custody of a Federal 
agency or department.

Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence.  Thus, there 
is no basis for further delay since the veteran has not 
changed his decision not to submit to another examination.

In summary, the record shows that the VA notified the 
appellant of the evidence considered regarding the issues, 
and of the reasoning for the rating determinations through 
the statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim, particularly the July 2002 letter advising him of 
development steps to be taken.  The appellant was afforded 
the opportunity to submit arguments and evidence in support 
of the claim.  It is clear from the record that the RO's 
communications with the veteran in the aggregate have advised 
him to submit evidence in support of his claim.  


He has been advised of what evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).

Thus, in light of the development completed at the RO and the 
veteran's refusal to complete the examination process without 
good cause, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.

The veteran is required to report for scheduled medical 
examinations.  38 C.F.R. § 3.326 but failure to report may be 
mitigated upon a showing of good cause.  38 C.F.R. § 
3.655(a).  He has not provided any explanation as to why he 
failed to report to the VA examination scheduled for 
September 2002.

Thus, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

The veteran's failure to cooperate in the development of the 
claim by choosing not to report for examination permits VA to 
decide the claim on the evidence of record. 38 C.F.R. § 
3.655.  

The Board does not believe there is any potential for 
prejudice as a result of the current state of the record.  
The Board has attempted to fully develop this claim and has 
obtained all the available evidence it could without the 
veteran's cooperation.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Because these matters on appeal arise from an initial claim, 
they will be considered based on available evidence due to 
the veteran's failure to appear for a VA examination.  
38 C.F.R. § 3.655 (2001)


Service Connection for Anxiety Disorder

In order to prevail in a veteran's claim for benefits there 
must be (1) evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence. Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson, supra.  These are cumulative rather than independent 
elements.

In this case, there is no evidence showing any anxiety 
disorder independent of the already service connected PTSD.  
The available medical evidence has established the veteran's 
psychiatric disability to be PTSD, with no separate anxiety 
disorder given.  As previously noted, the veteran failed to 
attend a VA examination that could have clarified the 
question of whether he has a separate anxiety disorder that 
is subject to service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995) holding a claim was 
properly denied where there was no competent medical evidence 
to support it.


Increased Rating for PTSD

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  The probative 
evidence of record does not show there to be considerable 
social and industrial impairment contemplated by the old 
Diagnostic Codes applicable to this claim.  The evidence 
likewise does not reflect occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

The competent and probative evidence does not show flattened 
affect or abnormal speech patterns.  The veteran's speech has 
consistently been described as normal in recent treatment and 
examination notes. 

The competent and probative evidence does not show panic 
attacks occurring more than once a week.  The May 1999 
examination indicated "no history of frank panic attacks."  
Similarly, his memory and judgment have been found to be 
essentially intact with no more than moderate impairment, 
termed by medical records as "slight" or "grossly intact."

Also, the competent and probative evidence shows the veteran 
retains the ability for abstract thinking.

His motivation is intact, as evidenced not only by the 
psychiatric evaluations but by other evidence of record, such 
as his attempts to improve his work situation that was noted 
in January 1996.  

Medical examiners have not reported that the veteran has 
obsessional rituals that interfere with routine activities.  
No medical professional has stated that the veteran is 
illogical, obscure, or irrelevant.  Instead, he has 
consistently been described as oriented to time, person, 
place, and situation.  His thought processes have been 
described as free of loose associations.

The record reflects that veteran has had a history of five 
failed marriages, but there are indications in the record 
that factors other than PTSD symptoms may have played a role 
in their failing.  He has also given a history of having 
problems working caused by his concentration problems and has 
changed jobs a large number of times.  However, he had a 
history of steady work for seven years at the sewer plant, 
and was noted to be employed full time at the Naval Air 
Station in the most recent VA examination of November 1996.  

Of particular significance, the November 1996 examination, 
revealed no evidence of impairment of thought process or 
communication, delusions or hallucinations, inappropriate 
behavior, suicidal or homicidal thoughts, memory loss or 
impairment.  The veteran did not display depression, anxiety, 
or impaired impulse control.  He was oriented to person, 
place, and time.  He was appropriately dressed and groomed.

Also on the most recent examination, a GAF of 55 was 
reported, indicative of "moderate symptoms...OR moderate 
difficulty in social, occupational, or school functioning..." 
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-
IV) adopted by the VA at 38 C.F.R. §§ 4.125, 4.130.


As these findings are relatively consistent with the PTSD 
treatment records from the Corpus Christi, VAMC, the Board 
considers the November 1996 examination highly probative of 
the level of current disability.  

As noted previously, the veteran failed to appear at an 
examination scheduled for September 2002 and potentially 
pertinent evidence could not be obtained.  

As the criteria for the next higher evaluation of 50 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 30 percent is not warranted, either 
under the old or new criteria.  

In this regard, no question has been presented as to which of 
two evaluations would more properly classify the severity of 
PTSD. 38 C.F.R. § 4.7.

As the Board noted earlier, this case involves an appeal as 
to the initial evaluation granted for PTSD.  However, the 
Board finds that there is no basis for assignment of "staged" 
ratings per Fenderson, supra.  The 30 percent evaluation is 
noted to date back to the date of original entitlement to 
service connection.  


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran increased evaluations on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).

As to the disability presented in this case, the Board cannot 
conclude that the veteran's PTSD has been shown to have 
required frequent inpatient care, or to have markedly 
interfered with employment.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

